1.	Applicant’s Preliminary Amendment filed on 06/14/2021 has been reviewed and placed of record in the file.

Allowable Subject Matter
2.	Claims 1-20 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a memory device and a method of manufacturing a semiconductor device including a memory cell region, for which a corresponding layout diagram of a corresponding memory cell is stored on a non-transitory computer-readable storage medium, the method comprising generating the layout diagram, the memory device and the method having all limitations as recited in claims 1, 13 and 19,
which may be characterized:
(claims 1 and 19) in contact-to-transistor-component structures (MD structures) which are over and electrically coupled to second corresponding portions of corresponding ones of the active regions, extend in the second direction, and are interspersed among corresponding ones of the gate electrodes, in via-to-gate/MD (VGD) structures which are over and electrically coupled to corresponding ones of the gate electrodes and the MD structures, in that conductive segments are in a first layer of metallization, that extend in the first direction, and that are over and electrically coupled to corresponding ones of the VGD structures, and in that buried contact-to-transistor-component structures are under and electrically coupled to third corresponding portions of corresponding ones of the active regions;
(claim 13) in generating MD patterns that extend in the second direction, interspersing the MD patterns among corresponding ones of the gate patterns and over second corresponding portions of corresponding ones of the AA (active area) patterns, in generating via-to-gate/MD (VGD) patterns over corresponding ones of the gate patterns and the MD patterns, in generating conductive patterns which are designated for a first layer of metallization (M_1st patterns) and extend in the first direction, in arranging the M_1st patterns over corresponding ones of the VGD patterns, and in generating buried contact-to-transistor-component patterns.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(A) Ranjan et al. U.S. Patent 10,546,855 B2 discloses an integrated circuit device including an active region extending in a first direction, first and second gate electrodes extending in a second direction, first, second and third impurity regions in the active region adjacent the first and second gate electrodes, a cross gate contact electrically connecting the first and second impurity regions, a first contact electrically connected to the third impurity region, a first wire electrically connected to the cross gate contact, and a second wire electrically connected to the first contact, the first and second wires extending only in the first direction and on the same metal line.  


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






09-01-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818